COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     Jose Aguilera v. The State of Texas

Appellate case number:   01-14-00726-CR

Trial court case number: 1406622

Trial court:             338th District Court of Harris County

        Counsel’s “Motion to Withdraw Pursuant to Anders v. California” filed on January 29,
2015, fails to provide the appellant’s last known address. See TEX. R. APP. P. 6.5(a)(2) (motion
for leave to withdraw from representing a party must contain “the party’s name and last known
address and telephone number”). Accordingly, the Court orders counsel to file a supplemental
motion complying with the requirements of Texas Rule of Appellate Procedure 6.5(a) by no later
than February 13, 2015.
       It is so ORDERED.

Judge’s signature: /s/ Jane Bland
                    Acting individually     Acting for the Court


Date: February 3, 2015